Citation Nr: 1004169	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of laminectomies with degenerative disc and 
joint disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for nerve damage to the right leg. 

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, July 2005, and December 
2005 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which, in pertinent part, granted service connection for PTSD 
with an initial 30 percent rating assigned effective July 13, 
2004, granted service connection for residuals of 
laminectomies with degenerative disc and joint disease with 
an initial 10 percent rating assigned effective August 30, 
2004, granted service connection for nerve damage of the 
right leg with an initial 10 percent rating assigned 
effective August 30, 2004, and denied entitlement to TDIU. 

In August 2004 and June 2006 rating decisions, the Veteran 
was awarded increased ratings of 70 percent for his PTSD, 
effective July 13, 2004, and 20 percent for his lumbar spine 
disability, also effective August 30, 2004.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for 
increased evaluations for PTSD and the lumbar spine 
disability remain before the Board.

In September 2004, the Veteran filed a statement withdrawing 
his claims for increased initial ratings for PTSD and his 
lumbar spine condition.  Despite this withdrawal, the RO 
continued to develop the Veteran's claims, and the Veteran 
continued to submit evidence in support of them.  The Veteran 
later perfected an appeal from the December 2005 rating 
decision that denied higher ratings for the three 
disabilities at issue, as well as TDIU.  As the Veteran has 
indicated a willingness to proceed with these claims and the 
RO has certified them to the Board for appellate action, the 
Board has decided to characterize the issues on appeal as 
stated on the first page of this decision. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; it is 
not productive of total occupational or social impairment.

2.  The Veteran's orthopedic residuals of laminectomies with 
degenerative disc and joint disease manifests forward flexion 
to 50 degrees with pain, a combined range of motion of 170 
degrees, and no ankylosis of the thoracolumbar spine.

3.  The Veteran has neurological impairment of the right 
lower extremity that most nearly approximates moderately 
severe.

4.  The Veteran's nerve damage of the right leg associated 
with residuals of a shell fragment wound manifests incomplete 
paralysis of the right tibial nerve that most nearly 
approximates mild.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (2009).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for orthopedic impairment of residuals of 
laminectomies with degenerative disc and joint disease have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243.

3.  The schedular criteria for a disability rating of 40 
percent, but not higher, for lumbar radiculopathy of the 
right lower extremity have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 
8520.

4.  The schedular criteria for a disability rating in excess 
of 10 percent for nerve damage of the right leg associated 
with residuals of a shell fragment wound have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 
4.124a, Diagnostic Code 8524.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

PTSD

Service connection for PTSD was granted in a July 2004 rating 
decision with an initial evaluation of 30 percent assigned 
effective July 13, 2004.  In an August 2004 rating decision, 
an increased rating of 70 percent was assigned, also 
effective July 13, 2004. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent 
disabling under Diagnostic Code 9411, in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  The Veteran maintains that the initial 70 percent 
rating should be increased to 100 percent as his PTSD is 
productive of symptomatology that has rendered him 
unemployable.

Under the general rating formula, a 70 percent evaluation is 
warranted for PTSD if the veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); inability to establish and maintain 
effective relationships.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

With respect to the schedular criteria used to rate PTSD, the 
Veteran's PTSD has not demonstrated any of the specific 
symptoms listed in the examples for the 100 percent rating 
under Diagnostic Code 9411.  Upon VA examinations in August 
2004 and August 2005, his thought processes and communication 
were normal, and the Veteran denied experiencing delusions or 
hallucinations.  In addition, while he has complained of 
irritability and problems with his temper, there is no 
evidence of grossly inappropriate behavior or a persistent 
danger that the Veteran would hurt himself or others.  He has 
reported occasional suicidal ideation, but this symptom is 
contemplated by the currently assigned 70 percent evaluation.  
The Veteran also manifested moderate impairment to short term 
recall and concentration at the August 2005 VA examination, 
but there is no evidence his difficulties are of such 
severity that they result in disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation, or own name.  


The Veteran's other reported symptoms, including nightmares, 
flashbacks, hypervigilance, panic attacks, and insomnia, are 
contemplated by the currently assigned 70 percent disability 
evaluation.  

The Veteran is also entitled to a 100 percent rating if his 
service-connected PTSD causes total occupational and social 
impairment, regardless of whether he has some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms are listed in the Rating Schedule.  
See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see 
also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 
2004).

The psychiatric examinations of record include the assignment 
of a Global Assessment of Functioning (GAF) score.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

The record does some contain some medical evidence indicating 
that the Veteran is unemployable due to his PTSD and 
manifests symptomatology that results in an inability to 
function in all areas.  July 2004 and September 2006 reports 
from private physicians contain diagnoses of severe PTSD, 
findings of unemployability, and show that the Veteran was 
assigned a GAF score of 29, associated with serious 
impairment in communication and judgment and an inability to 
function.  Id.  However, these medical reports were the 
subject of an investigation by the VA Office of the Inspector 
General (OIG).  A March 2009 ORG memo states that the July 
2004 and September 2006 private medical reports were not 
signed by the physicians purported to have written them.  
Therefore, the Board attaches no probative value to their 
findings.  Accordingly, the only probative medical evidence 
addressing the severity of the Veteran's PTSD are the August 
2004 and August 2005 VA examination reports.  

The Veteran's GAF scores during his VA examinations ranged 
from 40 to 49.  These are indicative of serious, but not 
total, impairment in social, occupational or school 
functioning.  Id.  In addition, the Veteran was employed at 
the time of his August 2004 VA examination.  He reported 
working in a supervisory position at a deli and did not 
report having any significant problems.  During his August 
2005 VA examination he reported that he was fired from his 
job due to frequent arguments with his boss, but information 
received from the Veteran's employer in September 2005 
establishes that he last worked in September 2004 and does 
not indicate that his PTSD was the reason for his 
termination.  

The Veteran has also manifested significant social isolation, 
but the evidence does not establish that he experiences total 
social impairment.  He has remained married to his current 
wife for over 20 years and reported at his August 2004 VA 
examination that he had a reasonably good relationship with 
his teenage children from his current marriage.  While he has 
no interest in hobbies or social organizations, the Veteran 
does garden and the August 2005 VA examiner concluded that he 
was capable of performing activities of daily living. 

The evidence therefore shows that the Veteran does not 
manifest total impairment due to PTSD, as he has maintained 
family ties, including a marriage of several decades, and 
does not have significant difficulty with his activities of 
daily living.  His GAF scores have been indicative of serious 
symptoms, but do not establish total impairment.  The 
preponderance of the evidence is thus against a finding that 
the severity of his symptoms are contemplated by a 100 
percent rating as his PTSD does not meet or approximate total 
occupational or social impairment.  38 C.F.R. §§ 4.7, 4.21.  
As the preponderance of the evidence is against the claim, 
reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Residuals of Laminectomies

Service connection for residuals of laminectomies with 
degenerative disc disease and joint disease of the spine was 
granted in a July 2005 rating decision with an initial 10 
percent evaluation assigned, effective August 30, 2004.  In a 
June 2006 rating decision, an increased evaluation of 20 
percent was assigned, also effective August 30, 2004. 

The Veteran's lumbar spine disability is rated under 
Diagnostic Code 5242 for traumatic arthritis of the spine.  
Back disabilities are evaluated under the general rating 
formula for diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5242 (2009).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.

With respect to limitation of motion of the lumbar spine, the 
Board finds that the medical evidence of record does not 
establish that the Veteran has manifested forward flexion to 
30 degrees or less or favorable ankylosis of the spine.  In 
support of his claim, the Veteran submitted a physician's 
questionnaire in April 2006 indicating that forward flexion 
was to 30 degrees or less, however, objective medical testing 
throughout the claims period has not indicated forward 
flexion is so restricted.  In fact, range of motion was most 
limited at the June 2006 VA examination, when forward flexion 
was measured to 60 degrees with pain beginning at 50 degrees, 
and the combined range of motion of the lumbar spine was to 
170 degrees.  

With respect to the DeLuca factors, the June 2006 VA examiner 
found that there was no additional loss of motion secondary 
to pain, fatigue, or lack of endurance.  Similar findings 
were made by the February 2005 VA examiner, and the Veteran's 
lumbar spine demonstrated only mildly limited range of motion 
upon examination at the Northport VA Medical Center (VAMC) in 
November 2005 and January 2006.  In addition, the record 
contains no medical findings of ankylosis of the spine and 
the Veteran has clearly retained some useful motion of his 
spine throughout the claims period.  Therefore, with 
consideration of all pertinent functional factors, the 
Veteran's residuals of laminectomies have not most nearly 
approximated forward flexion that is limited to 30 degrees or 
less or favorable ankylosis of the spine.  

The Veteran has been diagnosed with degenerative disc disease 
and consideration of a higher rating under Diagnostic Code 
5243 for intervertebral disc syndrome is appropriate.  
Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the Veteran has not alleged, and the evidence 
does not establish, that he has been prescribed any periods 
of bedrest by a physician.  Upon VA examinations in February 
2005 and June 2006, the Veteran reported that he experienced 
some impairment to his occupation and recreational activities 
due to back pain, but specifically denied experiencing any 
periods of incapacitation.  Treatment records from the VAMC 
dated throughout the claims period are also negative for 
evidence of prescribed bedrest.  Therefore, an increased 
rating based on intervertebral disc syndrome under Diagnostic 
Code 5243 is not warranted.  

Note 1 following the general rating formula for rating 
diseases and injuries of the spine provides that neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243.  The Veteran has manifested radiculopathy of the right 
lower extremity throughout the claims period; therefore, a 
separate rating for neurological impairment associated with 
the service-connected residuals of laminectomies is for 
application.

The Veteran is currently assigned a 10 percent rating for 
nerve damage to his right leg associated with a shall 
fragment wound.  The Board finds that assigning a separate 
rating for neurological impairment associated with the lumbar 
spine disability would not violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes is to be avoided). While both 
disabilities have manifested impairment of nerves in the 
right lower extremity, the Veteran's nerve damage associated 
with his shell fragment wound of the thigh is rated under 
Diagnostic Code 8524 for impairment of the internal popliteal 
(tibial) nerve.  In addition, the neurological manifestations 
of that disability are limited to numbness and loss of 
sensation around the area of a scar on the right thigh.  In 
contrast, the Veteran's right lower extremity radiculopathy 
impacts the sciatic nerve and manifests pain, loss of 
sensation, and loss of reflexes down to the right ankle.  The 
February 2005 VA examiner also diagnosed two distinct 
disorders of the peripheral nerves: one associated with 
lumbar radiculopathy and the other related to damage caused 
by a piece of shrapnel.  As none of the symptomatology 
associated with the two neurological conditions is 
duplicative or overlapping, separate ratings are appropriate.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability involving a neurological disorder is ordinarily 
rated in proportion to the impairment of motor, sensory, or 
mental function.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2009).  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The Board finds that the medical evidence of record supports 
a separate 40 percent rating for radiculopathy of the right 
lower extremity throughout the claims period using Diagnostic 
Code 8520 for impairment of the sciatic nerve.  Under this 
diagnostic code, incomplete paralysis of the sciatic nerve is 
rated 60 percent when severe with marked muscular dystrophy, 
40 percent when moderately severe, 20 percent when moderate, 
or 10 percent when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The Veteran has consistently complained of pain radiating 
into his right lower extremity from his low back throughout 
the claims period.  He was initially diagnosed with radicular 
pain at the VAMC in August 2004, and an October 2004 CT of 
the lumbar spine indicated moderate disc herniation and a 
laminectomy defect compressing the right S1 nerve root.  
December 2004 and November 2005 nerve conduction studies 
demonstrated moderate chronic S1 radiculopathy, and objective 
medical tests have consistently demonstrated decreased 
sensation in the right lower extremity.

The Veteran has also manifested some organic changes of the 
right leg.  Upon VA orthopedic examination in February 2005, 
only a trace right ankle reflex was detected and a February 
2005 neurological examination noted an absent ankle jerk 
reflex.  Therefore a rating in excess of moderate is 
warranted.  Cf. 38 C.F.R. §§ 4.123, 4.124.  The next higher 
rating above moderate contemplates a moderately severe 
disability which the Board finds most nearly approximates the 
Veteran's neurological impairment as he manifests moderate 
nerve dysfunction with a loss of right ankle reflex.  Hence, 
a 40 percent rating is warranted for the radiculopathy in the 
right lower extremity.  As there is no evidence of organic 
changes beyond the absent ankle jerk reflex or marked 
muscular dystrophy due to radiculopathy, the disability does 
not most nearly approximate severe and a rating in excess of 
40 percent is not warranted under Diagnostic Code 8520.

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Nerve Damage to the Right Leg

Service connection for nerve damage of the right leg 
associated with residuals of a shell fragment wound was 
granted in a July 2005 rating decision with an initial 10 
percent evaluation assigned, effective August 30, 2004.  As 
discussed above, the disability is rated under Diagnostic 
Code 8524 for impairment of the internal popliteal (tibial) 
nerve.  This diagnostic code provides for a 10 percent rating 
when incomplete paralysis is mild, a 20 percent rating when 
it is moderate, and a 30 percent when it is severe.  
38 C.F.R. § 4.124a, Diagnostic Code 8525.  

The neurological impairment associated with the Veteran's 
shell fragment wound is limited to loss of sensation around 
the area of the right thigh scar.  The February 2005 VA 
neurologist found that the Veteran had major absence of 
pinprick around the area of the right thigh scar, and noted 
that the peripheral nerve damage from the Veteran's shrapnel 
wound was confined to the local area of the trauma.  In 
addition, a December 2004 nerve conduction test indicated 
some reduced amplitude of the right tibial nerve, but only 
established the presence of right lumbar radiculopathy.  
Finally, the February 2005 VA examiner who focused on the 
residuals of the Veteran's shell fragment wound found that 
the total impairment of the right leg was only mild in nature 
with consideration of orthopedic and neurological conditions.  

Therefore, the Veteran's nerve damage to the right lower 
extremity associated with his shell fragment wound has been 
wholly sensory in nature.  38 C.F.R. §§ 4.120, 4.124a.  In 
addition, the loss of sensation is limited to the area around 
the right thigh scar and has manifested at most mild 
functional impairment.  The disability does not most nearly 
approximate moderate incomplete paralysis of the tibial nerve 
and a rating in excess of 10 percent is not warranted under 
Diagnostic Code 8524.  The Board has considered whether there 
is any other schedular basis for granting a higher rating, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice. Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  His PTSD manifests symptoms 
associated with serious occupational and social impairment, 
while his lumbosacral spine and neurological conditions are 
manifested by symptoms such as painful motion, loss of 
sensation, and organic changes to the right lower extremity.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to the claim, whether or not the records are 
in Federal custody, and will provide a medical examination or 
obtain an opinion when necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained treatment 
records reported by the Veteran, including service treatment 
records, VA treatment records, and private medical records.  
The Veteran was also given VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.

Concerning the residuals of laminectomies with degenerative 
disc and joint disease, the disability warrants (1) a 20 
percent rating for orthopedic impairment and to this extent 
the appeal is denied and (2) a 40 percent rating for 
radiculopathy of the right lower extremity and to this extent 
the appeal is granted.

Entitlement to an initial rating in excess of 10 percent for 
nerve damage to the right leg is denied. 


REMAND

The Veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  The Veteran is currently service-connected for 
PTSD, a lumbar spine disability with associated right lower 
extremity radiculopathy, residuals of a fragment wound to the 
right thigh including nerve damage and a scar, and residuals 
of a tonsillectomy.  He also meets the schedular requirements 
for TDIU in accordance with 38 C.F.R. § 4.16(a) (2009).
  
In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the veteran's service-connected disabilities have 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

The Board notes that the Veteran has not been provided an 
examination to determine whether he meets the criteria for a 
TDIU with consideration of all his service-connected 
disabilities.  Therefore, an examination is needed to 
ascertain whether the Veteran's service-connected 
disabilities combine to render him unable to secure or follow 
a substantially gainful occupation.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to ascertain whether he is 
currently unemployable due solely to his 
service-connected disabilities.  


The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the Veteran's service-connected 
disabilities are sufficient by themselves 
to preclude him from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  
The rationale for this opinion should be 
provided.  

The Veteran is currently service-
connected for PTSD, a lumbar spine 
disability with associated right lower 
extremity radiculopathy, residuals of a 
fragment wound to the right thigh 
including nerve damage and a scar, and 
residuals of a tonsillectomy.  

2.  Then, readjudicate the claim for 
TDIU.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2002).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


